DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 07 July 2022.  Claims 1, 5, 7-10, 14-17, 20-27, and 29 are currently under consideration.  The Office acknowledges the amendments to claims 1, 5, 10, 15, 20, 22, 24, and 27 as well as the cancellation of claims 28 and 30-33.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 and 19 directed to inventions non-elected without traverse.  Accordingly, claims 18 and 19 have been cancelled.

Allowable Subject Matter
Claims 1, 5, 7-10, 14-17, 20-27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests such a tubular branching structure comprising a plurality of vascular tubes and a plurality of non-vascular tubes, wherein the tubes are arranged such that there is an interface between the vascular and non-vascular tubes with a barrier formed at the interface, wherein the barrier allows a degree of fluidic communication between the vascular and non-vascular tubes, and wherein the tubular structure is a monolithic three-dimensional portion of the artificial organ.  Three-dimensional or bio-printing monolithic artificial organs and/or vascular structures is known in the prior art but not for the recited structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791